DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, 4-7 and 9-21 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the previous indefiniteness rejections
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. The claims have been rejected under new grounds; however, the response presented below will be with respect to the arguments that are still relevant to the claims that are rejected under new grounds.

The applicant argues that the prior art fails to teach the ratio and that since Huang is silent with respect to the hydrophobicity that there would be no motivation to alter the ratio of graphene to precursor. However, the Examiner disagrees and notes that Zhang specifically desires a hydrophobic coating as outlined in the rejection. Therefore, when taking into account the directly modified graphene oxide via Huang’s procedure, it would have been obvious to optimize the amounts of the graphene and precursor compound to achieve the optimal hydrophobicity for preparing Zhang’s additive, regardless of whether Huang is silent on the hydrophobic character of the additive. Furthermore, as Huang is teaching an essentially identical graphene functionalized with the same precursor compound as in Zhang (where it is disclosed as providing a hydrophobic coating), the Examiner maintains that Huang’s specific functionalized graphene would also inherently provide hydrophobicity to a coating (in particular, given the pendant fluorinated alkyl groups). Therefore, the Examiner maintains that it would have been obvious to optimize the ratio of the reactants to provide an optimally hydrophobic additive as claimed. These same arguments are relevant with respect to applicant’s arguments in regards to claim 14 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 4-7, 9-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Robust superhydrophobic epoxy composite coating prepared by dual interfacial enhancement”) in view of Huang et al. (“Piezoelectric property of PVDF/graphene composite films using 1H,1H,2H,2H-Perfluorooctyltriethoxysilane as a modifying agent”) and Poteet (U.S. PGPUB No. 2018/0274103).

I.	Regarding claims 1, 2 and 4-7, Zhang teaches an additive for providing a hydrophobic and anti-corrosive coating (abstract) comprising graphene nanoplatelets and a precursor compound attached to the graphene prepared from the compound 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Figure 1). Zhang teaches the graphene to precursor compound ratio being about 1.5 (Section 2.2, based on the amounts used and a density for 1H,1H,2H,2H-
	First, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1) through a triethoxysilane leaving group. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s additive by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.
	Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophobicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Finally, Poteet teaches a process for forming a hydrophobic coating comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018) to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic 

II.	Regarding claims 9-12 and 21, Zhang teaches a hydrophobic and corrosion resistant (abstract) epoxy-based coating comprising epoxy polymer and Zhang’s additive (Section 2.4) wherein the additive is present in the epoxy coating in an amount of 1% by weight (Section 3.3). Zhang teaches the coating applied to steel. Zhang fails to teach the graphene being oxidized graphene directly covalently bonded to the precursor compound by replacement of a leaving group or the specific ratio as claimed. Zhang also fails to teach the inclusion of a non-chromate corrosion inhibitor as claimed, the application of the coating to the substrates as claimed in claim 21 or the epoxy coating being an epoxy-based primer.
First, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s coating by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane through an ether leaving group. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.
In re Boesch, 205 USPQ 215 (CCPA 1980).  
Finally, Poteet teaches a process for forming a hydrophobic coating comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018) to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic coating. Poteet further teaches the inclusion of a non-chromate corrosion inhibitor selected from silicates and ions of manganese, aluminum, cerium or yttrium (0030). Additionally, Poteet teaches application to substrates such as aluminum, steel, zinc, nickel and alloys thereof (0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include Poteet’s non-chromate corrosion inhibitor in Zhang’s coating and to provide an epoxy-based primer as the epoxy coating composition in Zhang’s coating. One would have been motivated to make this modification to provide further improved anti-corrosive properties to the coating and to substitute the epoxy primer as this is the simple substitution of one specific epoxy primer for a generic epoxy coating that could be made with a reasonable expectation of success and the predictable result of providing a hydrophobic and corrosion resistant coating. Additionally, it would have been obvious to substitute an aluminum substrate needing corrosion protection for Zhang’s generic steel substrate needing corrosion protection and hydrophobic properties. One would have been motivated to make this modification as one 

III.	Regarding claim 13, Zhang in view of Huang and Poteet teach all the limitations of claim 9 (see above). Additionally, Zhang teaches that the contact angle is a result-effective variable which will alter the hydrophobicity of the coating and the contact angle and can be controlled by controlling the amount of additive in the coating (Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

2.	Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poteet in view of Huang and Chakraborty et al. (U.S. Pat. No. 9433975).

I.	Regarding claims 14, 15 and 17, Poteet teaches a process for forming a hydrophobic corrosion resistant coating (abstract and 0022) comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018), which also includes a non-chromate corrosion inhibitor selected from silicates and ions of manganese, aluminum, cerium or yttrium (0030), to form a coating and applying the coating to a substrate 
First, Huang teaches forming a mixture of oxidized graphene and 1H,1H,2H,2H-perfluorooctyltriethoxysilane in a solvent (Section 2.2 and Scheme 1) and heating the mixture at 80 °C for 12 hours (Section 2.2) to form an additive for incorporation into a polymer resin coating (abstract). Furthermore, Chakraborty teaches forming oxidized graphene from graphene by a conventional process (Example 1, column 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poteet’s process by modifying Poteet’s graphene nanoplatelets by formation of the graphene oxide nanoplatelets by oxidation of graphene as disclosed by Chakraborty followed by modification by mixing and heating as disclosed by Huang to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification as the modified graphene oxide has improved dispersability as compared to conventional graphene and provides products with improved properties (see Huang at abstract and Section 1).
Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophilicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  



III.	Regarding claim 18, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17 (see above) including incorporating the additive into the coating in an amount as claimed (see above). However, Poteet in view of Huang and Chakraborty fail to teach the solids content of the coating. However, the solids content is a result-effective variable as adjusting the solids content will alter the coatability of the coating and can be controlled by varying the amount of solvent in the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

IV.	Regarding claims 19 and 20, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17, including the substrate being aluminum, steel, zinc, nickel and alloys thereof (Poteet at 0028), but fail to teach the curing conditions. However, the temperature and length of time for curing are result-effective variables that will dictate the final degree of curing of the 

Conclusion
	Claims 1, 2, 4-7 and 9-21 are pending.
	Claims 1, 2, 4-7 and 9-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT S WALTERS JR/
February 28, 2022Primary Examiner, Art Unit 1759